 USDC IN/ND case 3:20-cv-00488-JD-MGG document 3 filed 06/16/20 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JOSEPH EVERROAD,

               Plaintiff,

                      v.                           CAUSE NO. 3:20-CV-488-JD-MGG

 WARDEN,

               Defendant.

                                 OPINION AND ORDER

       Joseph Everroad is a prisoner at Westville Correctional Facility proceeding

without a lawyer. He filed a three-page letter with the court alleging that he is being

denied medical treatment. (ECF 1.) He asserts that he is suffering from a seizure-related

disorder caused by a traumatic brain injury that, among other things, is causing

bleeding from his left ear. He states that he has repeatedly “begged” to see a doctor but

has received no medical treatment for this condition, which he claims to be a “very

serious, life or death matter.” (ECF 1 at 1.) He asks the court to order the warden to

ensure that he is examined and treated by a competent medical professional for his

condition.

       “A document filed pro se is to be liberally construed,” so this filing will be

construed as a complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citation omitted). Pursuant to 28 U.S.C. § 1915A, the court must screen the complaint to

determine whether it states a claim for relief. Inmates are entitled to receive

constitutionally adequate medical care under the Eighth Amendment. Estelle v. Gamble,

429 U.S. 97, 104–05 (1976). However, they are not entitled to demand “specific care,” nor
 USDC IN/ND case 3:20-cv-00488-JD-MGG document 3 filed 06/16/20 page 2 of 5


are they entitled to the “best care possible.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir.

1997). Mere “disagreement” with a medical professional does not give rise to an Eighth

Amendment claim. Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir. 2003). Furthermore,

       medical professionals are not required to provide proper medical
       treatment to prisoners, but rather they must provide medical treatment
       that reflects “professional judgment, practice, or standards. There is not
       one proper way to practice medicine in a prison, but rather a range of
       acceptable courses based on prevailing standards in the field. The
       Constitution is not a medical code that mandates specific medical
       treatment.

Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008) (quotation marks, citations, and

alterations omitted). Courts “defer to medical professionals’ treatment decisions unless

there is evidence that no minimally competent professional would have so responded

under those circumstances.” Walker v. Wexford Health Sources, Inc., 940 F.3d 954, 965 (7th

Cir. 2019) (quotation marks and citation omitted).

       Here, Mr. Everroad does not allege mere disagreement with medical

professionals; rather, he alleges that he has received no treatment for a serious medical

condition. The warden has both the authority and the responsibility to ensure that

inmates are provided constitutionally adequate medical treatment as required by the

Eighth Amendment. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011).

Therefore, Mr. Everroad will be allowed to proceed on an Eighth Amendment claim

against John Galipeau in his official capacity as the Westville Correctional Facility

Warden for permanent injunctive relief.

       Given the nature of Mr. Everroad’s allegations, the court also construes his letter

as a motion for preliminary injunctive relief. “[A] preliminary injunction is an


                                              2
 USDC IN/ND case 3:20-cv-00488-JD-MGG document 3 filed 06/16/20 page 3 of 5


extraordinary and drastic remedy, one that should not be granted unless the movant, by

a clear showing, carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968,

972 (1997) (emphasis in original). To obtain a preliminary injunction, the moving party

must show: (1) he will suffer irreparable harm before the final resolution of his claims;

(2) available remedies at law are inadequate; and (3) he has a likelihood of success on

the merits. See BBL, Inc. v. City of Angola, 809 F.3d 317, 323–24 (7th Cir. 2015). The court

then “weighs the competing harms to the parties if an injunction is granted or denied

and also considers the public interest.” Korte v. Sebelius, 735 F.3d 654, 665 (7th Cir. 2013).

An injunction ordering the defendant to take an affirmative act rather than merely

refrain from specific conduct is “cautiously viewed and sparingly issued.” Graham v.

Med. Mut. of Ohio, 130 F.3d 293, 295 (7th Cir. 1997) (quotation marks and citation

omitted). Additionally,

       [t]he PLRA circumscribes the scope of the court’s authority to enter an
       injunction in the corrections context. Where prison conditions are found to
       violate federal rights, remedial injunctive relief must be narrowly drawn,
       extend no further than necessary to correct the violation of the Federal
       right, and use the least intrusive means necessary to correct the violation
       of the Federal right. This section of the PLRA enforces a point repeatedly
       made by the Supreme Court in cases challenging prison conditions: Prison
       officials have broad administrative and discretionary authority over the
       institutions they manage.

Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012) (quotation marks, citations, and alterations

omitted). Based on the above, the court will order the Warden to respond to the motion

for a preliminary injunction.




                                              3
 USDC IN/ND case 3:20-cv-00488-JD-MGG document 3 filed 06/16/20 page 4 of 5


      For these reasons, the court:

      (1) GRANTS the plaintiff leave to proceed against John Galipeau in his official

          capacity as the Westville Correctional Facility Warden on an Eighth

          Amendment claim to obtain permanent injunctive relief related to medical

          treatment for a seizure-related traumatic brain injury causing bleeding from

          his left ear;

      (2) DISMISSES all other claims;

      (3) DIRECTS the clerk to request Waiver of Service from John Galipeau by email

to the Indiana Department of Correction with a copy of this order and the complaint

(ECF 1) pursuant to 28 U.S.C. § 1915(d);

      (4) DIRECTS the clerk to fax or email a copy of the same documents to John

Galipeau at the Westville Correctional Faculty;

      (5) DIRECTS the United States Marshals Service to serve process pursuant to 28

U.S.C. § 1915(d) on John Galipeau by July 10, 2020, if an appearance has not been filed

by June 30, 2020;

      (6) ORDERS John Galipeau to file and serve a response to the preliminary

injunction as soon as possible but not later than July 14, 2020, with supporting medical

documentation and declarations from staff as necessary, addressing the status of the

plaintiff’s medical condition, what medical evaluations and treatment he has received to

date, and what future course of treatment, if any, has been prescribed; and




                                            4
 USDC IN/ND case 3:20-cv-00488-JD-MGG document 3 filed 06/16/20 page 5 of 5


      (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), the warden to respond, as

provided in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the

claim for which the plaintiff has been granted leave to proceed in this screening order.

      SO ORDERED on June 16, 2020

                                                    /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            5
